EXHIBIT 4
                                                                                                                                                          VIROLOGY




Analytical Sensitivity of the Abbott BinaxNOW COVID-19 Ag
Card




                                                                                                                                                                          Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
Garrett A. Perchetti,a Meei-Li Huang,a Margaret G. Mills,a Keith R. Jerome,a,b                          Alexander L. Greningera,b

Department of Laboratory Medicine and Pathology, Virology Division, University of Washington, Seattle, Washington, USA
a

b   Vaccine and Infectious Disease Division, Fred Hutchinson Cancer Research Center, Seattle, Washington, USA


ABSTRACT       Multiple rapid antigen (Ag) tests for severe acute respiratory syndrome
coronavirus 2 (SARS-CoV-2) have recently received emergency-use authorization
(EUA) from the U.S. Food and Drug Administration (FDA). Although less sensitive
than molecular detection methods, rapid antigen testing offers the potential for
inexpensive, quick, decentralized testing. Robust analytical sensitivity data in compar-
ison to reverse transcription-quantitative PCR (qRT-PCR) are currently lacking for
many rapid antigen tests. Here, we evaluated the analytical sensitivity of the Abbott
BinaxNOW COVID-19 Ag card using SARS-CoV-2-positive clinical specimens quantiﬁed
by reverse transcription-droplet digital PCR (RT-ddPCR) and multiple FDA EUA qRT-
PCR platforms using RNA standards. Initial and conﬁrmatory limits of detection for
the BinaxNOW COVID-19 Ag card were determined to be equivalent to 4.04  104 to
8.06  104 copies/swab. We further conﬁrmed this limit of detection with 72 addi-
tional clinical samples positive for SARS-CoV-2 in either phosphate-buffered saline or
viral transport medium. One hundred percent of samples with viral loads of .40,000
copies/swab were detected by rapid antigen testing. These data indicate that the
BinaxNOW COVID-19 Ag card has an analytical sensitivity approximately equivalent
to a generic qRT-PCR cycle threshold (CT) value of 29 to 30.

KEYWORDS BinaxNOW, rapid antigen detection, SARS-CoV-2, limit of detection,
coronavirus, COVID-19, Abbott, sensitivity



S    evere acute respiratory syndrome coronavirus 2 (SARS-CoV-2) continues to spread
     in the United States and across the world, causing tens of millions of cases and
more than 1 million deaths. Testing for SARS-CoV-2 has predominantly been per-
formed on molecular platforms with exquisite analytical sensitivities that can detect
fewer than 100 viral RNA copies per ml of viral transport medium (VTM) (1). These ana-
lytical sensitivities result in the detection of low-level shedding in patients for weeks to
months after initial infection, often with very low viral loads (2–5). A double-edged                                 Citation Perchetti GA, Huang M-L, Mills MG,
sword of the sensitivity offered by real-time reverse transcription-quantitative PCR                                  Jerome KR, Greninger AL. 2021. Analytical
                                                                                                                      sensitivity of the Abbott BinaxNOW COVID-19
(qRT-PCR) is the possibility that the molecular methodology detects RNA copies of vi-                                 Ag card. J Clin Microbiol 59:e02880-20. https://
rus that may not necessarily correlate with an active infection, especially if the result is                          doi.org/10.1128/JCM.02880-20.
a low viral load (6–8). However, assay sensitivity is critical for detecting additional cases                         Editor Michael J. Loeffelholz, Cepheid
where low viral loads in the nares are present during active lower respiratory tract                                  Copyright © 2021 American Society for
                                                                                                                      Microbiology. All Rights Reserved.
infection (9).
                                                                                                                      Address correspondence to Alexander L.
    Despite the current provision of more than 1 million SARS-CoV-2 tests per day in                                  Greninger, agrening@uw.edu.
the United States, molecular testing may not be able to scale much further. Since the                                 Received 12 November 2020
beginning of the pandemic, many have looked to antigen (Ag) tests to provide rapid,                                   Returned for modiﬁcation 7 December 2020
                                                                                                                      Accepted 10 December 2020
inexpensive, and decentralized testing that might potentially reduce transmission with
                                                                                                                      Accepted manuscript posted online 11
the thought that antigen tests could successfully detect infectious cases (10, 11).                                   December 2020
However, the demand for antigen testing has outstripped the associated data on its                                    Published 18 February 2021
performance, most notably with the $750 million outlay by the U.S. government for

March 2021 Volume 59 Issue 3 e02880-20                               Journal of Clinical Microbiology                                                     jcm.asm.org 1
Perchetti et al.                                                                                             Journal of Clinical Microbiology



the Abbott BinaxNOW COVID-19 Ag card based on data from just over 100 specimens
in the emergency-use authorization (EUA) application (12–14). Only six samples with a
cycle threshold (CT) value of .33 were tested as part of the submission for U.S. Food
and Drug Administration (FDA) authorization for the BinaxNOW COVID-19 Ag card.
Other antigen tests have reported speciﬁcities of 100% based on testing tens of speci-
mens, but real-world performance has not supported these estimates (15–17).
    Accurately understanding the trade-off of sensitivity and speed is critical to achiev-
ing the right balance of diagnostics used in different settings. While determination of




                                                                                                                                                Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
clinical sensitivity in vivo is the gold standard, such studies can be complicated by the
ordering of swabs and by differences in patient anatomy, collector experience, and
transport (18–20). Here, we evaluated the analytical sensitivity of the Abbott
BinaxNOW COVID-19 Ag card in a central laboratory by subjecting the lateral ﬂow
assay to known amounts of SARS-CoV-2 quantiﬁed by a variety of qRT-PCR platforms.

MATERIALS AND METHODS
    Specimen collection and quantiﬁcation. This work was approved by the University of Washington
institutional review board (IRB) (STUDY00010205). Deidentiﬁed samples used for the limit of detec-
tion (LoD) experiments were collected from patient specimens sent to the University of Washington
Medical Center (UWMC) in Seattle, WA, for clinical diagnostic testing. Two nasopharyngeal swabs
(NPSs) transported in phosphate-buffered saline (PBS) with high-viral-load CTs of 16.0 and 21.9 by
the Panther Fusion SARS-CoV-2 assay (Hologic, Marlborough, MA, USA) were pooled (21). This pool
was quantiﬁed on the Roche cobas 6800 SARS-CoV-2 platform (Roche, Basel, Switzerland) using
AccuPlex veriﬁcation panel RNA standards (SeraCare Life Sciences, Milford, MA, USA) as well as by
the reverse transcription-droplet digital PCR (RT-ddPCR) system (Bio-Rad, Hercules, CA, USA) using
the CDC N1 primer (22, 23).
    Four hundred microliters of input material was utilized for the Roche cobas SARS-CoV-2 assay, and
500 m l was used for detection using the Hologic Panther Fusion SARS-CoV-2 assay. For RT-ddPCR, nucleic
acids were extracted from 200 m l of the sample using the QIAamp viral RNA minikit (Qiagen, Hilden,
Germany) and eluted into 100 m l distilled water (dH2O); 10 m l of this extracted RNA was used as the tem-
plate in a 25-m l ampliﬁcation reaction mixture, with samples run in triplicate and evaluated by mean
quantitation (23). The cobas 6800 calibration standards reported CTs for the E gene of 27.72, 30.89, and
34.38 for 1  105, 1  104, and 1  103 calibration standards, respectively. The Panther Fusion assay
standards reported CTs for the open reading frame 1ab (ORF1ab) gene target of 27.3, 30.8, and 34.5 for
1  105, 1  104, and 1  103 calibrators, respectively. According to Hologic’s FDA package insert, the
Panther Fusion SARS-CoV-2 assay 1 LoD averaged from 10 contrived swab specimens was a CT of 35.6,
while the CT cutoff is approximately 42 cycles (https://www.hologic.com/sites/default/ﬁles/2020-09/AW
-21159-001_004_01.pdf). Similarly, Roche’s FDA EUA reported the cobas 6800 LoD at mean CTs of 32.7
for ORF1ab and 35.2 for the E gene, with a dynamic CT cutoff of around 44 cycles, although it runs 50
cycles on the instrument (https://www.fda.gov/media/136049/download).
    The Roche cobas assay, RT-ddPCR, and the Abbott BinaxNOW rapid antigen test were all performed
in parallel. Additionally, BinaxNOW provided positive swabs that were tested for each shipment lot num-
ber to account for reagent and Ag assay quality control. For analytical negative controls, at both initial
and conﬁrmatory LoD dilutions, a clinical NPS previously determined to be negative by the Panther
Fusion assay was subjected to the rapid Ag test.
    Determination of analytical sensitivity. For the initial LoD, rapid Ag tests were run in triplicate
with serial 10-fold PBS dilutions of the virus. First, a range of volumes (dH2O) from 25 to 100 m l was
applied to each kit-provided sterile foam-tipped applicator to visually evaluate saturation; after soaking
the swab in dH2O, any liquid remaining in the microcentrifuge tube was measured with a pipette.
Without oversoaking or underexposing the swab, 50 m l was determined to be appropriate for saturation.
Next, 50 m l of the quantiﬁed sample was aliquoted into microcentrifuge tubes, where each swab was
inserted, gently rotated to absorb liquid, and subjected to the rapid antigen test according to the manu-
facturer’s protocol.
    To account for liquid absorbed by the swab that might dilute the extraction buffer, a separate
set of triplicate swabs was also allowed to air dry for 25 min after being saturated. To account for
the potential impact of PBS on the antigen assay reaction, the original pool was also diluted in tripli-
cate with dH2O for comparison. No difference was detected in either comparison for dH2O-diluted
swab saturation and air-dried swabs. The initial LoD in triplicate was determined at the same dilu-
tion level regardless of whether the virus applied to the swab was diluted in PBS, diluted in water, or
air dried (data not shown). All COVID-19 Ag cards were read after 15 min, and samples were never
frozen and stored at 4°C.

RESULTS
   The original positive sample pool yielded CTs of 17.26 for target 1 (ORF1ab) and
17.27 for target 2 (E gene) with the Roche cobas SARS-CoV-2 assay. Based on RNA
standard quantiﬁcation using the E gene primer set, this result corresponded to

March 2021 Volume 59 Issue 3 e02880-20                                                                                       jcm.asm.org 2
Abbott BinaxNOW COVID-19 Ag Card Sensitivity                                                    Journal of Clinical Microbiology



1.13  108 copies/ml, while RT-ddPCR quantiﬁed the sample at 5.65  107 copies/ml
based on the CDC N1 primer set. Initial LoDs of BinaxNOW were recognized as the last
dilution set to detect 3/3 (100%) positive samples. At ﬁrst, this put the detection range
between 10-fold and 100-fold dilutions of the neat, positive pool (or 2.83  105 to
2.83  104 copies/swab when quantiﬁed by RT-ddPCR) (Table 1).
    Further dilution sets in triplicate narrowed this initial LoD range to 1:70 to 1:80 dilu-
tions. Conﬁrmatory LoDs were established with 20 replicates at each 1:70 and 1:80 dilu-
tion and characterized by $95% (19/20) positive replicates detected. Initial and con-




                                                                                                                                   Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
ﬁrmatory LoDs for Abbott’s BinaxNOW rapid antigen test were both determined at a
1:70 dilution of the original pooled positive samples, corresponding to 8.06  104 E
gene copies/swab by RNA standards run on Roche cobas 6800 or 4.04  104 N gene
copies/swab by RT-ddPCR (Table 1).
    Based on the RNA standard curve on the cobas 6800 platform and a typical dilution
of a swab into 3 ml VTM or PBS, these limits of detection correspond to E gene CTs of
approximately 30.5 and 29.5, respectively. We then took the 50-m l volume at the LoD
(1:70 dilution of the neat, positive pool), applied it to the kit-provided foam-tipped
swab, and diluted it in 3 ml of PBS, similar to how a clinical NPS would be treated for
molecular detection. The cobas assay quantiﬁed this sample with CTs of 28.68 (ORF1ab)
and 29.08 (E gene).
    After establishing the LoD range at 4.04  104 to 8.06  104 copies/swab, we next
expanded the sample set to include 72 additional clinical positive specimens. These
fresh NPSs were previously positive by Hologic Panther Fusion with ORF1ab CTs rang-
ing from 14.6 to 39.9, corresponding to viral loads of 3.29  108 to 2.91  101 copies/
ml, and stored in either PBS or VTM. For all specimens with .40,000 copies/swab
(n = 24), the Abbott BinaxNOW-19 Ag card correctly detected 100% of deidentiﬁed
samples (Table 2). Notably, multiple samples beyond the LoD were still detected, with
some having as few as an estimated 2,400 copies/swab.

DISCUSSION
    Here, we describe a detailed examination of the analytical sensitivity of the
BinaxNOW COVID-19 Ag card in a central laboratory. We estimate a limit of detection
of 4.04  104 to 8.06  104 viral copies/swab, corresponding to a CT of approximately
30. These data generally agree with Abbott’s package insert, which separated samples
based on a CT cutoff of 33. These data suggest a difference of approximately 6 to 7 CTs
between the LoD of this antigen test and that of RT-PCR tests, indicating an ;100-fold
difference in sensitivity. Importantly, the difference in the CT is notable as several stud-
ies have been able to culture virus at viral loads above a CT of 30 but rarely above a CT
of 34 (8, 24, 25). According to work by Singanayagam et al., viable viruses with CTs of
.35 were found in 8.3% (5/60) of patient samples (26). Importantly, putting the limit
of detection in terms of qRT-PCR CTs can vary by platform based on extraction and elu-
tion volumes, viral transcripts targeted by the assay, and the amount of transport me-
dium that the swab is diluted in before it is ampliﬁed for molecular detection. To avoid
being dependent on one assay for quantitation, we quantiﬁed our original pooled pos-
itive samples in PBS on multiple platforms using multiple quantitation methods in our
clinical laboratory in terms of viral copies per swab. These values of copies per swab
correlate the amount of virus that each rapid antigen test sees with molecular detec-
tion methods.
    This study was chieﬂy limited by the testing of specimens sent in transport media
to a central laboratory. Rapid antigen tests are not generally meant to be tested on
specimens in transport media, overcoming their higher limits of detection by sampling
a whole swab. We took measures to ensure that our contrived specimens would
directly answer the question of limits of detection by ﬁrst using specimens in PBS for
the LoD determination since the compositions of viral transport media and other com-
plex matrices have been shown to inhibit rapid antigen assays (14, 27). We focused on
rigorously interrogating the analytical sensitivity of the assay and did not evaluate

March 2021 Volume 59 Issue 3 e02880-20                                                                          jcm.asm.org 3
                                                                                                                                                                                                                                                                            Perchetti et al.




                                          TABLE 1 Initial and conﬁrmatory LoDs for the Abbott BinaxNOW COVID-19 Ag cardb
                                                                              No. of initial              No. of conﬁrmatory
                                                                              replicates detected/        replicates detected/       Initial %     Conﬁrmatory %          No. of copies/ml        No. of copies/swab        No. of copies/ml        No. of copies/swab




 March 2021 Volume 59 Issue 3 e02880-20
                                          Sample                Dilution      no. tested                  no. tested                 positive      positive               (ddPCR)                 (ddPCR)                   (cobas)                 (cobas)
                                          S0a                   Neat          3/3                                                    100                                  5.65  107              2.83  106                1.13  108              5.64  106
                                          S1                    1:10          3/3                                                    100                                  5.65  106              2.83  105                1.13  107              5.64  105
                                          S1-2                  1:20          3/3                                                    100                                  2.83  106              1.42  105                5.64  106              2.82  105
                                          S1-4                  1:40          3/3                                                    100                                  1.41  106              7.05  104                2.82  106              1.41  105
                                          S1-5                  1:50          3/3                                                    100                                  1.13  106              5.65  104                2.26  106              1.13  105
                                          S1-6                  1:60          3/3                                                    100                                  9.42  105              4.71  104                1.88  106              9.40  104
                                          S1-7                  1:70          3/3                         20/20                      100           100                    8.07 3 105              4.04 3 104                1.61 3 106              8.06 3 104
                                          S1-8                  1:80          3/3                         17/20                      67            85                     7.06 3 105              3.53 3 104                1.41 3 106              7.05 3 104
                                          S2                    1:100         0/3                                                    0                                    5.65  105              2.83  104                1.13  106              5.64  104
                                          S3                    1:1,000       0/3                                                    0                                    5.65  104              2.83  103                1.13  105              5.64  103
                                          Positive control      Neat          1/1                         1/1                        100           100                    NA                      NA                        NA                      NA
                                          Negative control      Neat          0/1                         0/1                        0             0                      NA                      NA                        NA                      NA
                                          aS0,
                                             the undiluted positive pool, was determined to have a CT of 17.3 for both targets on the Roche cobas 6800 platform.
                                          bThepositive control was a kit-provided swab by Abbott; the negative control was a clinical nasopharyngeal swab previously determined to be negative by Hologic Panther Fusion. Abbreviations: ddPCR, droplet digital PCR; Pos,
                                          positive; Neg, negative; NA, not applicable. The two dilutions that conﬁrm the LoD are in boldface.
                                                                                                                                                                                                                                                                            Journal of Clinical Microbiology




jcm.asm.org 4
                                                                               Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
Abbott BinaxNOW COVID-19 Ag Card Sensitivity                                                                         Journal of Clinical Microbiology




TABLE 2 COVID-19 Ag card rapid test across a range of SARS-CoV-2-positive specimensa
UW sample        Matrix        Panther         Original no. of   No. of        No. of copies/ml         Theoretical           BinaxNOW antigen
ID               medium        Fusion CT       copies/ml         copies/swab   after dilution in 3 ml   Panther Fusion CT     detection
8                VTM           14.6            3.29  108        1.65  107    5.49  106               21.0                  DET
3                PBS           17.1            6.65  107        3.33  106    1.11  106               23.5                  DET
13               VTM           17.1            6.65  107        3.33  106    1.11  106               23.5                  DET
9                VTM           17.4            5.49  107        2.75  106    9.15  105               23.8                  DET
72               VTM           17.6            4.83  107        2.42  106    8.06  105               24.0                  DET




                                                                                                                                                        Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
67               VTM           17.8            4.25  107        2.13  106    7.09  105               24.2                  DET
19               VTM           18              3.74  107        1.87  106    6.24  105               24.4                  DET
54               VTM           18              3.74  107        1.87  106    6.24  105               24.4                  DET
71               VTM           18.1            3.51  107        1.76  106    5.85  105               24.5                  DET
60               VTM           18.2            3.29  107        1.65  106    5.49  105               24.6                  DET
16               VTM           18.5            2.72  107        1.36  106    4.53  105               24.9                  DET
44               VTM           18.7            2.39  107        1.20  106    3.99  105               25.1                  DET
42               VTM           19.3            1.63  107        8.15  105    2.72  105               25.7                  DET
47               VTM           19.5            1.43  107        7.17  105    2.39  105               25.9                  DET
64               VTM           19.7            1.26  107        6.31  105    2.10  105               26.1                  DET
6                PBS           19.9            1.11  107        5.55  105    1.85  105               26.3                  DET
10               VTM           19.9            1.11  107        5.55  105    1.85  105               26.3                  DET
69               VTM           21              5.50  106        2.75  105    9.16  104               27.4                  DET
17               VTM           21.2            4.84  106        2.42  105    8.06  104               27.6                  DET
63               VTM           21.2            4.84  106        2.42  105    8.06  104               27.6                  DET
48               VTM           21.5            3.99  106        2.00  105    6.65  104               27.9                  DET
61               VTM           22              2.90  106        1.45  105    4.83  104               28.4                  DET
12               VTM           22.1            2.72  106        1.36  105    4.53  104               28.5                  DET
52               VTM           22.1            2.72  106        1.36  105    4.53  104               28.5                  DET
70               VTM           22.5            2.11  106        1.05  105    3.51  104               28.9                  DET
22               VTM           23.1            1.44  106        7.18  104    2.39  104               29.5                  DET
51               VTM           23.4            1.18  106        5.92  104    1.97  104               29.8                  DET
49               VTM           23.8            9.17  105        4.59  104    1.53  104               30.2                  NOT DET
58               VTM           23.9            8.60  105        4.30  104    1.43  104               30.3                  NOT DET
65               VTM           24.2            7.10  105        3.55  104    1.18  104               30.6                  DET
57               VTM           24.4            6.25  105        3.12  104    1.04  104               30.8                  DET
32               VTM           24.7            5.16  105        2.58  104    8.60  103               31.1                  NOT DET
23               VTM           24.8            4.84  105        2.42  104    8.06  103               31.2                  NOT DET
1                PBS           25              4.26  105        2.13  104    7.10  103               31.4                  DET
68               VTM           25.1            3.99  105        2.00  104    6.66  103               31.5                  NOT DET
43               VTM           25.4            3.30  105        1.65  104    5.50  103               31.8                  NOT DET
59               VTM           25.4            3.30  105        1.65  104    5.50  103               31.8                  DET
29               VTM           26.9            1.26  105        6.32  103    2.11  103               33.3                  NOT DET
55               VTM           27.1            1.11  105        5.56  103    1.85  103               33.5                  DET
27               VTM           27.2            1.04  105        5.21  103    1.74  103               33.6                  DET
33               VTM           27.4            9.18  104        4.59  103    1.53  103               33.8                  NOT DET
35               VTM           27.7            7.58  104        3.79  103    1.26  103               34.1                  DET
38               VTM           27.7            7.58  104        3.79  103    1.26  103               34.1                  DET
21               VTM           28.1            5.87  104        2.93  103    9.78  102               34.5                  NOT DET
37               VTM           28.1            5.87  104        2.93  103    9.78  102               34.5                  DET
62               VTM           28.1            5.87  104        2.93  103    9.78  102               34.5                  NOT DET
53               VTM           28.3            5.16  104        2.58  103    8.60  102               34.7                  NOT DET
2                PBS           28.4            4.84  104        2.42  103    8.07  102               34.8                  DET
46               VTM           28.4            4.84  104        2.42  103    8.07  102               34.8                  NOT DET
45               VTM           28.6            4.26  104        2.13  103    7.10  102               35.0                  NOT DET
11               VTM           29              3.30  104        1.65  103    5.50  102               35.4                  NOT DET
26               VTM           29              3.30  104        1.65  103    5.50  102               35.4                  NOT DET
41               VTM           29              3.30  104        1.65  103    5.50  102               35.4                  NOT DET
34               VTM           29.1            3.09  104        1.55  103    5.16  102               35.5                  NOT DET
66               VTM           29.4            2.55  104        1.28  103    4.26  102               35.8                  NOT DET
56               VTM           30.1            1.63  104        8.16  102    2.72  102               36.5                  NOT DET
18               VTM           30.6            1.19  104        5.93  102    1.98  102               37.0                  NOT DET
50               VTM           30.8            1.04  104        5.22  102    1.74  102               37.2                  NOT DET
39               VTM           31              9.18  103        4.59  102    1.53  102               37.4                  NOT DET
36               VTM           31.3            7.58  103        3.79  102    1.26  102               37.7                  NOT DET
25               VTM           31.6            6.26  103        3.13  102    1.04  102               38.0                  NOT DET
                                                                                                                       (Continued on next page)


March 2021 Volume 59 Issue 3 e02880-20                                                                                               jcm.asm.org 5
Perchetti et al.                                                                                                                              Journal of Clinical Microbiology



TABLE 2 (Continued)
UW sample          Matrix         Panther          Original no. of        No. of               No. of copies/ml              Theoretical                BinaxNOW antigen
ID                 medium         Fusion CT        copies/ml              copies/swab          after dilution in 3 ml        Panther Fusion CT          detection
14                 VTM            31.7             5.87  103             2.93  102           9.78  101                    38.1                       NOT DET
24                 VTM            32.1             4.54  103             2.27  102           7.57  101                    38.5                       NOT DET
30                 VTM            34.1             1.26  103             6.32  101           2.11  101                    40.5                       NOT DET
20                 VTM            35               7.11  102             3.56  101           1.19  101                    .40.5                      NOT DET
31                 VTM            35.1             6.67  102             3.34  101           1.11  101                    .40.5                      NOT DET
4                  PBS            36.2             3.30  102             1.65  101           5.50                          .40.5                      NOT DET




                                                                                                                                                                                 Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
28                 VTM            36.4             2.91  102             1.45  101           4.84                          .40.5                      NOT DET
40                 VTM            36.8             2.25  102             1.13  101           3.75                          .40.5                      NOT DET
15                 VTM            38.1             9.80  101             4.9                  1.63                          .40.5                      NOT DET
5                  PBS            38.8             6.26  101             3.13                 1.04                          .40.5                      NOT DET
7                  PBS            39.9             3.10  101             1.55                 0.52                          .40.5                      NOT DET
aAbbreviations:  Ag, antigen; UW, University of Washington; CT, cycle threshold; VTM, viral transport medium; PBS, phosphate-buffered saline; DET, detected; NOT DET, not
 detected. The conversion factor for copies per swab is 1/20 of copies per milliliter. Theoretical Panther Fusion CTs were calculated with RNA standards factoring in a 1:20
 dilution for the copies per swab and then an additional dilution in 3 ml of transport medium. Hologic Panther Fusion CTs of .40.5 are expected to be missed.


assay speciﬁcity as we presumed that specimens in transport media would not
adequately reﬂect relevant interferences found in direct nasal specimens. It has been
well established that molecular detection is not grossly affected by PBS versus VTM
(28). Moreover, two studies have used PBS or VTM samples for antigen testing (13, 29).
It is possible that additional studies could better inform the equivalency of VTM versus
PBS. We also note that the assays performed here do not adjudicate the “infectious-
ness” of the individuals associated with these specimens or the public health impact of
different testing algorithms, which can be measured only by detailed clinical investiga-
tion outside the laboratory.
     Our work also did not measure the analytical speciﬁcity of the antigen test as we
believed that we could not adequately model speciﬁcity under the contrived condi-
tions in the laboratory. Understanding assay speciﬁcity is critical to estimating the
number of false-positive results that may occur in a given testing environment. Of
note, the FDA recently administered a press release on 3 November 2020, warning clin-
ical laboratory staff and health care providers to be aware of the potential for false-pos-
itive test results with rapid antigen tests (30). Finally, in order to compare sensitivities
in terms of qRT-PCR, we reported the LoD in viral RNA copies, even though viral RNA is
not targeted by rapid antigen tests. Although CTs can vary between platforms, labora-
tories, analytical parameters, and even technicians and runs, LoD CT values are also
reported here for semiquantitative reference.
     Having access to affordable, rapid testing is critical to reducing transmission during
a pandemic. Although rapid antigen tests can be convenient and inexpensive, here,
we conﬁrm that thousands to tens of thousands of viral copies are necessary for detec-
tion, which is signiﬁcantly greater than that required for qRT-PCR (12, 13, 31). These
limitations in sensitivity are balanced by the ease of use and short turnaround time of
the antigen test (32, 33). Our work more closely approximates the inherent abilities
and limitations of antigen cards to detect virus, beyond the myriad of preanalytical var-
iables that may differ between tests. These estimates are critical for evaluating when to
use antigen versus qRT-PCR testing and to more accurately model how many cases are
detected and missed by antigen tests (34). A limit of detection at ;40,000 copies/swab
was also recently seen in outside work performed in parallel (35). More epidemiological
and clinical research work, beyond viral culture, is required to determine whether the
viral loads detected by antigen cards correspond to “infectious” virus and whether
rapid diagnostics will ultimately help to detect and reduce viral transmission.

ACKNOWLEDGMENTS
   We thank Aria Bovell, V. Michele Ladd, and Anna Chao for assistance with data
acquisition. We thank Reed Schuler, Romesh Gautom, and the Washington State
Department of Health for providing the kits.

March 2021 Volume 59 Issue 3 e02880-20                                                                                                                         jcm.asm.org 6
Abbott BinaxNOW COVID-19 Ag Card Sensitivity                                                                                          Journal of Clinical Microbiology



  A.L.G. reports research support from Abbott Laboratories, independent of this work.
Abbott had no role in the design or execution of the study.



REFERENCES
 1. Degli-Angeli E, Dragavon J, Huang M-L, Lucic D, Cloherty G, Jerome KR,               syndrome coronavirus 2 testing. JAMA Netw Open 3:e2012005. https://
    Greninger AL, Coombs RW. 2020. Validation and veriﬁcation of the Abbott              doi.org/10.1001/jamanetworkopen.2020.12005.
    RealTime SARS-CoV-2 assay analytical and clinical performance. J Clin          19.   Long DR, Gombar S, Hogan CA, Greninger AL, O’Reilly-Shah V, Bryson-




                                                                                                                                                                         Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
    Virol 129:104474. https://doi.org/10.1016/j.jcv.2020.104474.                         Cahn C, Stevens B, Rustagi A, Jerome KR, Kong CS, Zehnder J, Shah NH,
 2. Dou C, Xie X, Peng Z, Tang H, Jiang Z, Zhong Z, Tang J. 2020. A case pre-            Weiss NS, Pinsky BA, Sunshine JE. 7 June 2020. Occurrence and timing of
    sentation for positive SARS-CoV-2 RNA recurrence in a patient with a history         subsequent severe acute respiratory syndrome coronavirus 2 reverse-
    of type 2 diabetes that had recovered from severe COVID-19. Diabetes Res             transcription polymerase chain reaction positivity among initially nega-
    Clin Pract 166:108300. https://doi.org/10.1016/j.diabres.2020.108300.                tive patients. Clin Infect Dis https://doi.org/10.1093/cid/ciaa722.
 3. Tahamtan A, Ardebili A. 2020. Real-time RT-PCR in COVID-19 detection:          20.   Tu Y-P, Jennings R, Hart B, Cangelosi GA, Wood RC, Wehber K, Verma P,
    issues affecting the results. Expert Rev Mol Diagn 20:453–454. https://doi           Vojta D, Berke EM. 2020. Swabs collected by patients or health care work-
    .org/10.1080/14737159.2020.1757437.                                                  ers for SARS-CoV-2 testing. N Engl J Med 383:494–496. https://doi.org/10
 4. Wu Y, Guo C, Tang L, Hong Z, Zhou J, Dong X, Yin H, Xiao Q, Tang Y, Qu X,            .1056/NEJMc2016321.
    Kuang L, Fang X, Mishra N, Lu J, Shan H, Jiang G, Huang X. 2020. Pro-          21.   Perchetti GA, Huang M-L, Peddu V, Jerome KR, Greninger AL. 2020. Stabil-
    longed presence of SARS-CoV-2 viral RNA in faecal samples. Lancet Gastroen-          ity of SARS-CoV-2 in phosphate-buffered saline for molecular detection. J
    terol Hepatol 5:434–435. https://doi.org/10.1016/S2468-1253(20)30083-2.              Clin Microbiol 58:e01094-20. https://doi.org/10.1128/JCM.01094-20.
 5. Corcorran MA, Olin S, Rani G, Nasenbeny K, Constantino-Shor C, Holmes          22.   Lieberman JA, Pepper G, Naccache SN, Huang M-L, Jerome KR,
    C, Quinnan-Hostein L, Solan W, Snoeyenbos Newman G, Roxby AC,                        Greninger AL. 2020. Comparison of commercially available and labora-
    Greninger AL, Jerome KR, Neme S, Lynch JB, Dellit TH, Cohen SA. 20 Au-               tory developed assays for in vitro detection of SARS-CoV-2 in clinical
    gust 2020. Prolonged persistence of PCR-detectable virus during an out-              laboratories. J Clin Microbiol 58:e00821-20. https://doi.org/10.1128/JCM
    break of SARS-CoV-2 in an inpatient geriatric psychiatry unit in King                .00821-20.
    County, Washington. Am J Infect Control https://doi.org/10.1016/j.ajic         23.   Perchetti GA, Nalla AK, Huang M-L, Zhu H, Wei Y, Stensland L, Loprieno
    .2020.08.025.                                                                        MA, Jerome KR, Greninger AL. 2020. Validation of SARS-CoV-2 detection
 6. Surkova E, Nikolayevskyy V, Drobniewski F. 2020. False-positive COVID-19             across multiple specimen types. J Clin Virol 128:104438. https://doi.org/
    results: hidden problems and costs. Lancet Respir Med 8:1167–1168.                   10.1016/j.jcv.2020.104438.
    https://doi.org/10.1016/S2213-2600(20)30453-7.                                 24.   Wölfel R, Corman VM, Guggemos W, Seilmaier M, Zange S, Müller MA,
 7. Cohen AN, Kessel B, Milgroom MG. 2020. Diagnosing COVID-19 infection:                Niemeyer D, Jones TC, Vollmar P, Rothe C, Hoelscher M, Bleicker T,
                                                                                         Brünink S, Schneider J, Ehmann R, Zwirglmaier K, Drosten C, Wendtner C.
    the danger of over-reliance on positive test results. medRxiv 2020.04.26
                                                                                         2020. Virological assessment of hospitalized patients with COVID-2019.
    .20080911. https://www.medrxiv.org/content/10.1101/2020.04.26.20080911v4.
                                                                                         Nature 581:465–469. https://doi.org/10.1038/s41586-020-2196-x.
 8. La Scola B, Le Bideau M, Andreani J, Hoang VT, Grimaldier C, Colson P,
                                                                                   25.   Jefferson T, Spencer E, Brassey J, Heneghan C. 2020. Viral cultures for
    Gautret P, Raoult D. 2020. Viral RNA load as determined by cell culture as
                                                                                         COVID-19 infectivity assessment. Systematic review. medRxiv 2020.08.04.
    a management tool for discharge of SARS-CoV-2 patients from infectious
                                                                                         20167932. https://www.medrxiv.org/content/10.1101/2020.08.04.20167932v4.
    disease wards. Eur J Clin Microbiol Infect Dis 39:1059–1061. https://doi
                                                                                   26.   Singanayagam A, Patel M, Charlett A, Lopez Bernal J, Saliba V, Ellis J,
    .org/10.1007/s10096-020-03913-9.
                                                                                         Ladhani S, Zambon M, Gopal R. 2020. Duration of infectiousness and cor-
 9. Ramos KJ, Kapnadak SG, Collins BF, Pottinger PS, Wall R, Mays JA,
                                                                                         relation with RT-PCR cycle threshold values in cases of COVID-19, Eng-
    Perchetti GA, Jerome KR, Khot S, Limaye AP, Mathias PC, Greninger A.
                                                                                         land, January to May 2020. Euro Surveill 25:2001483. https://doi.org/10
    2020. Detection of SARS-CoV-2 by bronchoscopy after negative nasopha-
                                                                                         .2807/1560-7917.ES.2020.25.32.2001483.
    ryngeal testing: stay vigilant for COVID-19. Respir Med Case Rep               27.   Quach C, Newby D, Daoust G, Rubin E, McDonald J. 2002. QuickVue inﬂu-
    30:101120. https://doi.org/10.1016/j.rmcr.2020.101120.                               enza test for rapid detection of inﬂuenza A and B viruses in a pediatric
10. Service RF. 22 May 2020. Coronavirus antigen tests: quick and cheap, but             population. Clin Diagn Lab Immunol 9:925–926. https://doi.org/10.1128/
    too often wrong? Science https://doi.org/10.1126/science.abc9586.                    cdli.9.4.925-926.2002.
11. Samuel L. 2020. Point-of-care testing in microbiology. Clin Lab Med            28.   Rodino KG, Espy MJ, Buckwalter SP, Walchak RC, Germer JJ, Fernholz E,
    40:483–494. https://doi.org/10.1016/j.cll.2020.08.006.                               Boerger A, Schuetz AN, Yao JD, Binnicker MJ. 2020. Evaluation of saline,
12. Guglielmi G. 2020. Fast coronavirus tests: what they can and can’t do. Na-           phosphate-buffered saline, and minimum essential medium as potential
    ture 585:496–498. https://doi.org/10.1038/d41586-020-02661-2.                        alternatives to viral transport media for SARS-CoV-2 testing. J Clin Micro-
13. Mak GC, Cheng PK, Lau SS, Wong KK, Lau C, Lam ET, Chan RC, Tsang DN.                 biol 58:e00590-20. https://doi.org/10.1128/JCM.00590-20.
    2020. Evaluation of rapid antigen test for detection of SARS-CoV-2 virus. J    29.   Corman VM, Haage VC, Bleicker T, Schmidt ML, Mühlemann B, Zuchowski
    Clin Virol 129:104500. https://doi.org/10.1016/j.jcv.2020.104500.                    M, Jó Lei WK, Tscheak P, Möncke-Buchner E, Müller MA, Krumbholz A,
14. Lambert-Niclot S, Cuffel A, Le Pape S, Vauloup-Fellous C, Morand-Joubert             Drexler JF, Drosten C. 2020. Comparison of seven commercial SARS-CoV-
    L, Roque-Afonso A-M, Le Goff J, Delaugerre C. 2020. Evaluation of a rapid            2 rapid point-of-care antigen tests. medRxiv. https://www.medrxiv.org/
    diagnostic assay for detection of SARS-CoV-2 antigen in nasopharyngeal               content/10.1101/2020.11.12.20230292v1.
    swabs. J Clin Microbiol 58:e00977-20. https://doi.org/10.1128/JCM.00977-20.    30.   FDA. 2020. Potential for false positive results with antigen tests for rapid
15. Wu KJ. 7 October 2020. Nevada halts use of rapid coronavirus tests in                detection of SARS-CoV-2—letter to clinical laboratory staff and health care
    nursing homes, citing inaccuracies. New York Times, New York, NY. https://           providers. FDA, Silver Spring, MD. https://www.fda.gov/medical-devices/
    www.nytimes.com/2020/10/07/world/nevada-halts-use-of-rapid-coronavirus               letters-health-care-providers/potential-false-positive-results-antigen-tests-
    -tests-in-nursing-homes-citing-inaccuracies.html                                     rapid-detection-sars-cov-2-letter-clinical-laboratory.
16. Cairns E. 26 October 2020. Balancing the accuracy and cost of antigen          31.   Nalla AK, Casto AM, Huang M-LW, Perchetti GA, Sampoleo R, Shrestha L,
    testing. Evaluate Vantage, London, United Kingdom. https://www.evaluate              Wei Y, Zhu H, Jerome KR, Greninger AL. 2020. Comparative performance
    .com/vantage/articles/news/policy-and-regulation/balancing-accuracy                  of SARS-CoV-2 detection assays using seven different primer-probe sets
    -and-cost-antigen-testing.                                                           and one assay kit. J Clin Microbiol 58:e00557-20. https://doi.org/10.1128/
17. Marcy D. 29 August 2020. Health commissioner takes issue with COVID-19               JCM.00557-20.
    claims. Manchester Journal, Manchester, VT. https://www.manchesterjournal      32.   Larremore DB, Wilder B, Lester E, Shehata S, Burke JM, Hay JA, Tambe M,
    .com/news/local/health-commissioner-takes-issue-with-covid-19-claims/article         Mina MJ, Parker R. 2020. Test sensitivity is secondary to frequency and
    _b2718273-9089-5da2-a994-2a0476f9c89a.html                                           turnaround time for COVID-19 surveillance. medRxiv 2020.06.22.20136309.
18. Altamirano J, Govindarajan P, Blomkalns AL, Kushner LE, Stevens BA,                  https://www.medrxiv.org/content/10.1101/2020.06.22.20136309v3.
    Pinsky BA, Maldonado Y. 2020. Assessment of sensitivity and speciﬁcity of      33.   Rubin R. 2020. The challenges of expanding rapid tests to curb COVID-19.
    patient-collected lower nasal specimens for severe acute respiratory                 JAMA 324:1813–1815. https://doi.org/10.1001/jama.2020.21106.

March 2021 Volume 59 Issue 3 e02880-20                                                                                                                jcm.asm.org 7
Perchetti et al.                                                                                                             Journal of Clinical Microbiology



34. Goyal A, Reeves DB, Cardozo-Ojeda EF, Schiffer JT, Mayer BT. 2020. Wrong    Chamie G, Martinez J, Peng J, Black D, Wu W, Pak J, Laurie MT, Jones D,
    person, place and time: viral load and contact network structure pre-       Miller S, Jacobo J, Rojas S, Rojas S, Nakamura R, Tulier-Laiwa V, Petersen
    dict SARS-CoV-2 transmission and super-spreading events. medRxiv            M, Havlir DV, CLIAHUB Consortium, DeRisi J. 2020. Performance character-
    2020.08.07.20169920. https://www.medrxiv.org/content/10.1101/2020           istics of a rapid SARS-CoV-2 antigen detection assay at a public plaza test-
    .08.07.20169920v3.                                                          ing site in San Francisco. medRxiv 2020.11.02.20223891. https://www
35. Pilarowski G, Lebel P, Sunshine S, Liu J, Crawford E, Marquez C, Rubio L,   .medrxiv.org/content/10.1101/2020.11.02.20223891v2.




                                                                                                                                                                Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV




March 2021 Volume 59 Issue 3 e02880-20                                                                                                       jcm.asm.org 8
